DETAILED ACTION
	The communications received 11/26/2019 have been filed and considered by the Examiner. Claims 1-10 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Demetz (DE 10251901A1) hereinafter DEME (refer to the supplied English translation) in view of Mastro et al (US 2004/0051211) hereinafter MAS.
 
As for claim 1, DEME teaches a method of forming a set pin hole (rolling body which is understood to have a hole) [Fig. 1-2 #7; 0013; 0014] of an insulated carbine hook (a hook which can be used to hang a curtain which is substantially similar) [0001], which comprises the steps of: 
providing a core material (an insert) which has a perforation (bearing eye) [Fig. 1 #14] and a recess [refer to modified figure 3 below; Fig. 3 #26-27; 0014]; 

    PNG
    media_image1.png
    1960
    1857
    media_image1.png
    Greyscale

putting the core material in a mold cavity of a mold [Fig. 3 #26-27] which comprises a movable pin (mandrel with slides, it is understood that the slides are connected to the mandrel and removable in order for the hole of the product to be produced) [Fig. 3 #23; 0007; 0014] protruding from an inner surface of the mold cavity [0014], wherein the movable pin is positioned at an opening (hollow) of the perforation of the core material [0014]; 

forming an insulated layer on the outer surface of the core material (over the insert that is present in the hollow spaces) and in the perforation as well as the recess to obtain an insulated intermediate which has a notch (gap in the rolling body) corresponding to the opening of the perforation [0014]; 

DEME does not teach a removal tool.

MAS teaches the manufacture of a plastic product (a polymeric belt) [Abstract] machining and polishing is performed to remove elements of the product that reduce quality and correct dimensionality [0147].

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have machined so as to remove elements of the product of DEME (which the Examiner understands to include areas corresponding to the notch and at any exposed areas of the perforation as well as the recess) as taught by MAS in order to improve quality and correct dimensionality. As these areas correspond to areas that require dimensionality (as moving parts are produced in the recess and perforation) [Fig. 2 #8-9 and Fig. 

	As for claim 2, DEME/MAS teach claim 1 and further that the perforation is along an extension line which passes through the recess [refer to modified figure 3 above].

	As for claim 3, DEME/MAS teach claim 1 and DEME further teaches wherein the movable pin is removably provided inside the perforation of the core material [Fig. 3 #20 and 23; 0007; 0014]; the insulated material covers the other opening of the perforation and fills the interior of the perforation (by molding the portion that corresponds to the axle) [Fig. 1 #6 and 9; 0013-14].

	As for claim 4, DEME/MAS teach claim 3 and DEME further teaches that the movable pin is removed from the perforation which exposes the perforation opening [0007; 0014; see claim 1].

	As for claim 5, DEME/MAS teach claim 1 and DEME further teaches wherein a surface of the movable pin faces towards the opening of the perforation; the movable pin is removably provided at the opening of the perforation of the core material, and the surface of the movable pin is level with the opening; the insulated material covers the other opening of the perforation, and fills the interior of the perforation (by molding the portion that corresponds to the axle) [Fig. 1 #6 and #9; 0007; 0013-14].

	As for claim 6, DEME/MAS teach claim 5 and DEME further teaches wherein when the movable pin is removed from the opening of the perforation, the opening of the perforation is exposed (as depicted the perforation is exposed) [Fig. 2 #14; 0007; 0014].

	As for claim 7, DEME/MAS teach claim 1 and wherein a surface of the movable pin faces towards the opening of the perforation (as it points towards the mouth of the perforation) [Fig. 3 #20 and 23]; the surface of the movable pin is located between the inner surface of the mold cavity and the outer surface of the core material [Fig. 3 #20 and 23]; the insulated material covers the opening and the other opening of the perforation, and fills the interior of the perforation (by molding the portion that corresponds to the axle) [Fig. 1 #6 and #9; 0007; 0013-14].

	As for claim 8, DEME/MAS teach claim 1 and wherein when the movable pin is removed from the insulated layer the notch is exposed [0007; 0014].

	As for claim 9, DEME/MAS teach claim 1 and wherein the set pin hole is provided to be passed by an insulated set pin (via the formation of the additional insulated body) [Fig. 1 #9; 0014]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Demetz (DE 10251901A1) hereinafter DEME (refer to the supplied English translation) in view of Mastro et al (US 2004/0051211) hereinafter MAS as applied to claim 1 and further in view of Vogler et al (US 2016/0303781) hereinafter VOG.

As for claim 10, DEME/MAS teach claim 9 but do not teach that the insulated set pin has ribs. 
VOG teaches a molded product that forms a connection in which the connecting elements employ ribs to strengthen the products in a manner that adds little additional weight [0002].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ribs of VOG to the insulated set pin of DEME/MAS in order to strengthen the pin.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712